
	

115 HR 1492 : Medical Controlled Substances Transportation Act of 2017
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1492
		IN THE SENATE OF THE UNITED STATES
		July 13, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Controlled Substances Act to direct the Attorney General to register practitioners to
			 transport controlled substances to States in which the practitioner is not
			 registered under the Act for the purpose of administering the substances
			 (under applicable State law) at locations other than principal places of
			 business or professional practice.
	
	
 1.Short titleThis Act may be cited as the Medical Controlled Substances Transportation Act of 2017. 2.Registration for transport of controlled substances to States in which the practitioner is not registered under the Controlled Substances Act for the purpose of administering the substances at locations other than principal places of business or professional practiceSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:
			
				(k)Registration for transport of controlled substances to States in which the practitioner is not
			 registered for the purpose of administering the substances at locations
			 other than principal places of business or professional practice
 (1)In generalUpon application by a practitioner (other than a pharmacy) who is registered under subsection (f), the Attorney General shall issue a separate registration to the practitioner authorizing the practitioner—
 (A)to transport one or more controlled substances in schedule II, III, IV, or V from the practitioner’s registered location in a State to one or more States in which the practitioner is not registered under subsection (f) for the purpose of the practitioner administering the substances at locations other than a principal place of business or professional practice; and
 (B)to so administer the substances. (2)RequirementsFor a practitioner to be authorized to transport and administer controlled substances pursuant to a registration issued under paragraph (1), all of the following conditions must be satisfied:
 (A)The practitioner must be licensed, registered, or otherwise permitted by the State in which the controlled substances are administered to carry out such activity at the location where it occurs.
 (B)The practitioner must— (i)limit the time of transport and administering of any controlled substance pursuant to such registration to not more than 72 consecutive hours; and
 (ii)by the conclusion of such 72 hours, return any such controlled substance so transported but not administered to the registered location from which such substance was obtained.
							(C)
 (i)The practitioner must maintain records of the transporting and administering of any controlled substance pursuant to this subsection.
 (ii)Such records shall be maintained, in accordance with the requirements of section 307(b), at the practitioner’s registered location from which the controlled substances were obtained and shall include—
 (I)the location where the controlled substance was administered; and (II)such other information as may be required by regulation of the Attorney General with respect to records for dispensers of controlled substances.
 (iii)Notwithstanding clause (ii), the exception in subsection 307(c)(1)(B) shall not apply to records required by this subparagraph.
 (3)Grounds for denial or revocationThe Attorney General may deny an application for registration under this subsection, or a renewal thereof, or revoke such registration, based on the criteria listed in section 304(a), except that the applicant shall not be required, as a condition of initially obtaining such registration, to present proof of State authorization to administer controlled substances.
 (4)Automatic terminationA registration issued under this subsection shall automatically terminate if the practitioner no longer has an active registration under subsection (f) due to revocation, suspension, surrender, or other termination.
 (5)DefinitionIn this subsection, the term registered location means, with respect to each registration issued to a practitioner under subsection (f), the address that appears on the certificate of registration..
		
	Passed the House of Representatives July 12, 2017.Karen L. Haas,Clerk
